Title: From James Madison to James Monroe, 19 August 1813
From: Madison, James
To: Monroe, James



private
Dear Sir
Montpel[i]er Aug. 19. 1813.
I have recd. your favors of the 16 & 17. The communication of de Forrest is extremely interesting. The view it gives of the B. policy towards the U.S. is so strikingly just, and so strictly accords with that which has regulated the course of the Executive that it is much to be regretted that his paper is not in a form and is without an authority, to be published. If it had been in the form of a letter from London, a publication of it would not have been subject to the same difficulties. With an omission of the introductory paragraph, and of the latter parts relating to Beazely &c. the most valuable remarks might, if the writers consent were given, be conveniently eno’ brought before the public. Altho anonymous, they contain truths which speak for themselves, and in the light he has placed them, would force conviction on every mind. Might not a version of the same truths into an abstract statement, with such a change of phraseology only as would render consultation with him & his consent unnecessary, be usefully addressed to the Press?
Speyer’s letter is also not without interest. In what relates to himself, your last letter I presume will have done what was requisite. The case of the Seamen is more difficult. It is so important to humanity that they be taken care of, and to policy that they should be preserved to their own Country instead of straying into the service of the Enemy, that we had better trust to a retrospective provision of Congs. than not provide, if we can, for their return home. I am aware at the same time of the danger of enhanced expence from inattention or other causes whilst we have no stable & responsible head of our affairs in Sweden. You will take the best measures on the whole view of the case which occur to you. The publication of the documents laid before the Senate, which will ascribe to Speyer the offensive remark on Bernadotte, would of itself render his continuance at Stockholm objectionable. The anecdote reported by Beazely, as it relates to Castlereah & the Swedish Minister to the U.S. has no advantageous bearing on his situation. This publication by the Senate is one of the most exceptionable things done by that Body and one of the most unlucky for the reputation of our Govt. abroad. As there are men in the Senate, who could not be inadvertent to the impropriety, it must be supposed that some calculation existed, that the offence likely to be given, would not be without a political effect not favorable to the views of the administration. Those who misconstrued these views as they related to a good understanding with Sweeden, might readily eno’ wish to throw such irritations in the way of it.
The case of McIntosh may be a very hard one but there is great difficulty in relieving it. If the occupancy of the country be acknowledged as a wrong to Spain, as is done by the act restoring it, the collection of the money during the occupancy must be a part of the wrong; & to restore the money not to Spain, but to those in arms agst. her, would be considered by her as an aggravation of the wrong. The question at bottom seems to be how far the U.S. are bound in equity to indemnify the suffering believers in Matthews’ powers, & this question belongs to Congs. not the Executive. In the mean time if the money could be got from the hands of the Collector into those of McIntosh, so as to form an item in the general acct. open between the U.S. & Spain, it might not be amiss. But can this be done? Reflect on the subject if you please & let me have the result. Considering the apparent intelligence & capacity of McIntosh, he ought not to have been imposed on, by Matthews’ pretensions & proceedings, which were so extravagant that it was a reflection on the Govt. to suppose he cd. be pursuing their views. The only apology for the credulity is the excess of zeal felt in the revoluti[on]ary cause.
The expences accumulating under Militia movements are deeply to be deplored, and unless some conspicuous successes shall be promoted by them, will be topics of great animadversion as well as sources of fiscal embarrassment. I hope however they will not run to all the extent which seems to be threatened. The numbers authorized from Georgia, Tennisee, & Kentucky, unless Harrison should have enlarged the call from the latter, are limited to 1500 in each case. Those from N. York are meant for cooperation in the sequel of the campaign in a quarter, where the impression requiring numbers must be made; and it is hoped that the period of their service will not be long. The same hope exists at least in the case of the Tennissee & Georga. Militia. Affec. respects
J.M.
